DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record namely Bjordahl et al., Gardner et al., Kelly and Asher et al, alone or in combination fails to disclose a game system and/or method comprising at least a registered player and at least one unregistered player operating computing devices wherein an unregistered player participating in the game is assigned or associated with a unique identifier that is based on an internet protocol address, wherein a data file comprising the unique identifier for the unregistered player is store on the computing device operated by the unregistered player, wherein the unregistered and at least one registered player participate in the game by means of a computer interface of their respective computing devices to make predictions for the box office revenue associated with a plurality of films.  The system or method further retrieves the results of the registered player based upon the unique identifier and the unregistered player based upon the generated unique identifier further based on an internet protocol address, and generating upon the interface screen of the registered player a listing of the participating players, wherein the interface further communicates a listing of a plurality of new films, wherein associated with the new list of new films are predictions from the unregistered and registered players, and wherein the predictions include at least one film holdover.
The claims are directed towards eligible subject matter under 35 U.S.C 101 as the claims provide evidence of “integration into a practical application”.  As can be seen the claims provide an improvement to the function of a computer or to any other technology or technical field as they allow for registered and unregistered game players each operating computing devices to engage in game play 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAW/Examiner, Art Unit 3715

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715